Title: From George Washington to Mathew Irwin, 22 February 1777
From: Washington, George
To: Irwin, Mathew



Sir,
Head Quarters Morris Town 22d Feb. 1777.

The cry of, want of Provisions comes to me from all Quarters—Genl Maxwell writes word that his Men are starving—Genl Johnston, of Maryland, yesterday informed me that his people coud draw none—this difficulty I understands prevails also at Chatham! What Sir is the meaning of this? & why were you so desirous of excluding others from this business when you are unable to accomplish it yourself? Consider, I beseech you, the consequences of this neglect, and exert yourself to remove the evil & Complaints which cannot be less fatal to the Army, than disagreeable to Sir Yr Very H: Servt

Go: Washington

